Title: The Busy-Body, No. 2, 11 February 1729
From: Franklin, Benjamin
To: 


The Busy-Body. No. 2.
  All Fools have still an Itching to deride;And fain would be upon the laughing Side.    Pope.
Monsieur Rochefocaut tells us somewhere in his Memoirs, that the Prince of Conde delighted much in Ridicule; and us’d frequently to shut himself up for Half a Day together in his Chamber with a Gentleman that was his Favourite, purposely to divert himself with examining what was the Foible or ridiculous side of every Noted Person in the Court. That Gentleman said afterwards in some Company, that he thought nothing was more ridiculous in any Body, than this same Humour in the Prince; and I am somewhat inclin’d to be of his Opinion. The General Tendency there is among us to this Embellishment, (which I fear has too often been grossly imposed upon my loving Countrymen instead of Wit) and the Applause it meets with from a rising Generation, fill me with fearful Apprehensions for the future Reputation of my Country: A young Man of Modesty (which is the most certain Indication of large Capacities) is hereby discourag’d from attempting to make any Figure in Life: His Apprehensions of being outlaugh’d, will force him to continue in a restless Obscurity, without having an Opportunity of knowing his own Merit himself, or discovering it to the World, rather than venture to expose himself in a Place where a Pun or a Sneer shall pass for Wit, Noise for Reason, and the Strength of the Argument be judg’d by that of the Lungs. Among these witty Gentlemen let us take a View of Ridentius: What a contemptible Figure does he make with his Train of paultry Admirers? This Wight shall give himself an Hours Diversion with the Cock of a Man’s Hat, the Heels of his Shoes, an unguarded Expression in his Discourse, or even some Personal Defect; and the Height of his low Ambition is to put some One of the Company to the Blush, who perhaps must pay an equal Share of the Reckoning with himself. If such a Fellow makes Laughing the sole End and Purpose of his Life, if it is necessary to his Constitution, or if he has a great Desire of growing suddenly fat, let him treat; let him give publick Notice where any dull stupid Rogues may get a Quart of Four-penny for being laugh’d at; but ’tis barbarously unhandsome, when Friends meet for the Benefit of Conversation, and a proper Relaxation from Business, that one should be the Butt of the Company, and Four Men made merry at the Cost of the Fifth.
How different from this Character is that of the good-natur’d gay Eugenius? who never spoke yet but with a Design to divert and please; and who was never yet baulk’d in his Intention. Eugenius takes more Delight in applying the Wit of his Friends, than in being admir’d himself: And if any one of the Company is so unfortunate as to be touch’d a little too nearly, he will make Use of some ingenious Artifice to turn the Edge of Ridicule another Way, chusing rather to make even himself a publick Jest, than be at the Pain of seeing his Friend in Confusion.
Among the Tribe of Laughers I reckon the pretty Gentlemen that write Satyrs, and carry them about in their Pockets, reading them themselves in all Company they happen into; taking an Advantage of the ill Taste of the Town, to make themselves famous for a Pack of paultry low Nonsence, for which they deserve to be kick’d, rather than admir’d, by all who have the least Tincture of Politeness. These I take to be the most incorrigible of all my Readers; nay I expect they will be squibbing at the Busy-Body himself: However the only Favour he begs of them is this; that if they cannot controul their over-bearing Itch of Scribbling, let him be attack’d in downright Biting Lyricks; for there is no Satyr he Dreads half so much as an Attempt towards a Panegyrick.
